                                                                                U.S. DISTRICT COURT
                                                                            NORTI !ERN DISTRICT OF TI!XAS
                                                                                      FILED

                       IN THE UNITED STATES DISTRICT OURT                          MIIR 2 0 ?019
                            NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION.
                                                                              CLERK, U.S. DISTRICT COURT

JOSE LUIS HERNANDEZ,                              §                             l!y--.,.,.-...,.,----
                                                                                         Depuly
                                                  §
                Plaintiff,                        §
                                                  §
vs.                                               §   NO. 4:14-CV-182-A
                                                  §
RESULTS STAFFING, INC.,                           §
                                                  §
               Defendant.                         §


                                    MEMORANDUM OPINION
                                            and
                                           ORDER

        Before the court for consideration and ruling is the request

for relief made by plaintiff, Jose Luis Hernandez ("Hernandez"),

in the document he filed January 3, 2019, titled "Plaintiff's

Motion for Reconsideration of an Interlocutory Order Pursuant to

Fed. R. Civ. P. 54(B) and Brief in Support.•                           Doc. 172.'         After

having considered such motion, the other documents filed by the

parties related thereto, and the entire record of the above-

captioned action, the court has concluded that such motion should

be denied.




        'The "Doc._" references are to the numbers assigned to the referenced items on the docket in
this Case No. 4:14-CV-182-A.
                                   I.

                    The Ground of the Motion

     Hernandez describes the ground of his motion in its

introduction as follows:

          Mr. Hernandez files this Motion for
     Reconsideration of the Order pursuant to Federal Rule
     of Civil Procedure 54(b), asserting that the Court's
     interpretation of the medical records in question
     constitutes "manifest error" and that the Court should
     consider new evidence relevant to the interpretation of
     those records.

Doc. 172 at 1 (emphasis added).

     The part of Rule 54(b) upon which Hernandez relies is the

language that "any order or other decision .           that adjudicates

fewer than all the claims .   . does not end the action as to any

of the claims .     and may be revised at any time before the

entry of a judgment adjudicating all the claims and all the

parties' rights and liabilities.•        Fed. R. Civ. P. 54(b)

(emphasis added); Doc. 172 at 2.        The ruling Hernandez asks the

court to set aside is this court's September 1, 2017 ruling that

relieved defendant, Results Staffing, Inc.       ("Results"), of the

Fifth Circuit's January 30, 2017 reversal of the judgment entered

by this court on May 26, 2015, in favor of Results.




                                   2
                                  II.

                  Hernandez's Motion Is Without Merit

     As noted above, Hernandez seeks to invoke the provisions of

Rule 54(b) on the ground that this court's "interpretation of the

medical records in question constitutes 'manifest error' and that

the Court should consider new evidence relevant to the

interpretation of those records.        Doc. 172 at 1.   The Fifth

Circuit has defined a "[m]anifest error as "one that is plain and

indisputable, and that amounts to a complete disregard of the

controlling law."    Guy v. Crown Equip. Corp., 394 F.3d 320, 325

(5th Cir. 2004)    (citing, inter alia, Venegas-Hernandez v. Sonolux

Records, 370 F.3d 183, 195 (1st Cir. 2004)).        This court earlier

defined it as "an obvious mistake or departure from the truth."

Bank One, Texas, N.A. v. F.D.I.C., 16 F. Supp. 2d 698, 713           (N.D.

Tex 1998) (Fitzwater, J.).

     The court is satisfied from the contents of Hernandez's

motion and all of the related items that have been filed in this

action in support of or in opposition to the motion, that the

court did not commit any kind of error, much less a manifest

error, in the interpretation of the medical records in question,

and that the affidavit of Daniel Lewis Kocurek, M.D.        ("Kocurek")

does not provide any reason for the court to reconsider its

September 1, 2017 rulings.    Rather,    for reasons discussed below,

                                   3
the court questions the good faith and honesty of Hernandez and

counsel for Hernandez, Ryan E. Ray ("Ray"), in requiring the

court to devote the court's time and attention to the motion for

reconsideration.

A.      Hernandez's Motion Begins With a Questionable Representation
        of Fact

        Hernandez seeks to explain the untimeliness of his motion by

the implied representation on its first page suggesting that only

recently he "has been able to locate the attending physician,

Daniel Lewis Kocurek, M.D.                                     , who treated Mr.

Hernandez on the day in question."'                       Doc. 172 at 1.            The filings

that have been made by the parties since the motion for

reconsideration was filed demonstrate just how misleading that

statement is.           Hernandez failed to make mention in his motion of

any personal relationship between Ray and Kocurek.                                 Had the

motion been candid, it would have disclosed a six-year

relationship between Ray and Kocurek.                         Instead, that disclosure

was first made in response to orders of the court and at the

insistence of counsel for Results.                       Doc. 180 at App. 004;

Doc. 181 at 2-3; and Doc. 186 at 1-3.                         It took the second order




        2
        Hernandez and Ray made the same misleading representation in a document Ray filed
December II, 2018, in opposition to Results's motion for sanctions, saying in that document that "Mr.
Hernandez has been able to locate the attending physician Daniel Lewis Kocurek, MD ... who treated
Mr. Hernandez on the day in question .... " Doc. 169 at I,§ I.

                                                   4
to cause the full length of the relationship to appear of record.

Doc. 186 at 1-3.

     The filings disclose that starting as early as at least

May 20, 2013, Ray has had a relationship with Kocurek.       Doc. 188

at App. 049.     By the time Ray obtained Kocurek's affidavit, they

were on a first-name/nickname basis.      Doc. 180 at App. 008

(Kocurek signed "Danny"); doc. 185 at App. 005 (Kocurek is "Mr.

Wonderful"); id. at App. 006 (Ray addresses Kocurek twice as "Mr.

Wonderful," and Kocurek responds as "Mr. Wonderful").       On May 20,

2013, Ray and Kocurek entered into a Property Tax Representation

Agreement.     Doc. 188 at App. 049.   Ray provided legal

representation to Kocurek and his wife by successfully obtaining

a reduction in the taxable value of their residence for the year

2013, id. at App. 050, 052-053, and Ray sent a bill for payment

of services rendered to Kocurek at his residence address, id. at

App. 056.    Ray's representation of Kocurek continued into the

year 2014, id. at App. 050-051, 056-057, and was repeated during

the years 2015, id. at App. 060, 2016, id. at App. 061, 2017, id.

at App. 062, and 2018, id. at App. 067.      In April 2018, Ray

signed a legal document on behalf of Kocurek, as his "authorized

agent."     Id. at App. 067.

     Ray has known Kocurek's residence address in Arlington,

Texas, and his home telephone number since no later than May 20,

                                   5
2013.       Id. at App. 049 & 050.   That telephone number is the same

number Ray said he used to call Kocurek on November 27, 2018, to

arrange for Kocurek to help him in this litigation.        Id. at App.

001,    ~   1.

        The record of this action establishes that Ray saw the

records of Hernandez's July 15, 2013 emergency room visit no

later than May 13, 2015.       Doc. 113 at App. 041-042, 125-126.

That is when he would have known that those records showed that

Kocurek made the following entries on the records from

Hernandez's visit to the hospital the morning of July 15, 2013:

        HPI Comments: History of Present Illness:

        Historian: Patient.

        Chief Complaint: Headache, frontal
        Onset/Duration of symptoms: Today
        Where did it Occur: Home
        Severity: severe.
        Time Course: Persisting.
        Context of Events: Spont onset
        Worsened by: nothing
        Improved by: nothing
        Associated Symptoms: Low back pain, sharp - similar to prev
        Treatments Prior to Arrival: None
        Sick Contacts: None
        Recent Doctor Visits or Treatments: None
        similar symptoms Previously: Yes, dx with migraines

Doc. 113 at App. 011.

        Of particular interest is the fact that Ray undertook

representation of Kocurek no later than May 20, 2013, only fifty-

five days before Hernandez went to the emergency room the morning

                                     6
of July 15, 2013.   Doc. 188 at App. 049.   Ray knew on May 13,

2015, that the medical records directly contradicted the sworn

testimony that Hernandez and his wife had repeatedly given and

the representations Ray had made to the court in filings in this

action.   One might reasonably ask why Ray did not discuss that

matter with Kocurek before the trial of this action started on

May 26, 2015.   Or, perhaps more to the point, did Ray, without

disclosing the matter to the court or opposing counsel, have such

a discussion?   Perhaps of greater interest, why would Ray call

Kocurek for the first time, as Ray claims, on November 27, 2018,

for the purpose of discussing an affidavit that might be used to

extricate Hernandez and Ray from the results of their false,

fraudulent, and wrongful conduct?    Doc. 188 at App. 001,   ~   1.

The logical conclusion is that Ray must have had, at a much

earlier date, contact with Kocurek about the medical records, but

failed to pursue the matter further at that time because of the

unsatisfactoriness of Kocurek's response.    Undoubtedly, Ray's

relationship with Kocurek had not sufficiently warmed until

recently for Ray to request of Kocurek that he sign an affidavit

of the kind on which the motion for reconsideration is based.

     If Hernandez or Ray had any question as to the accuracy of

the July 15, 2013 records of Hernandez's emergency room visit,

they surely would have taken action to prove that inaccuracy or

                                 7
to correct those records before this case went to trial on

May 26, 2015, or during that trial.   Certainly they would have

done so in response to the Rule 60(b) motion Results filed

April 27, 2017, or, if not then, surely before the court heard

the Rule 60(b) motion on June 12, 2017.    Or at least they would

have done so by having Kocurek testify at that hearing or, surely

they would have done so before this court ruled on the Rule 60(b)

motion, and most certainly before this court granted that motion

by the order issued September 1, 2017.

     Hernandez and Ray are correct in thinking that they must

provide an explanation as to why at this late date they are

advocating a recent affidavit from Kocurek as a reason why this

court and the Fifth Circuit should not have given effect to the

plain words of the hospital records pertaining to Hernandez's

July 15, 2013 emergency room visit, bearing in mind that

Hernandez and Ray have known of the existence of those records

and their contents since May 13, 2015.    Hernandez and Ray

undoubtedly knew that they would have no chance of prevailing on

a Rule 54(b) motion if Ray were unable to persuade this court

that they could not have provided information from Kocurek in

support of Hernandez's position at or before any of the stages of

the litigation mentioned in the immediately preceding paragraph.




                                8
That undoubtedly explains their pretense that they finally have

been able to locate Kocurek.

     The court's comments in this section are not speculation,

but constitute the most reasonable inferences that can be drawn

from the established facts.

     The delay in presenting Kocurek's affidavit and the

circumstances surrounding the relationship between Ray and

Kocurek cause the affidavit to lack any credibility, even if it

were facially sensible and probative, which it is not.

     For the reasons discussed under this heading, the court does

not consider that the Kocurek affidavit is new evidence that

assists the court in the interpretation of the hospital records.

The affidavit does not cause the court to believe that the

court's interpretation of the hospital records constituted

manifest error.   For those reasons, without more, the court

concludes that Hernandez's motion for reconsideration should be

denied.

B.   Other Reasons Why Hernandez's Motion Should Be Denied

     Under this heading, the court briefly discusses other

reasons why Hernandez's motion pursuant to Rule 54(b) should be

denied, some of which were advanced by Results in its responsive

documents.




                                 9
     1.      The Affidavit is Facially Incredible and Non-Probative

     The Kocurek affidavit does not provide anything new to this

litigation other than to disclose further deceptiveness on the

part of Hernandez and Ray and the willingness of Kocurek to join

them in their deceptions.    All the Kocurek affidavit really does

is attempt to make the point that a close study of the hospital

records of Hernandez's July 15, 2013 emergency room visit can be

interpreted as supporting Hernandez's version of the purpose of

the visit,   ~'     for treatment of a back injury that was

aggravated during his military service of the preceding weekend.

That is nothing new to this case.

     In Hernandez's initial memorandum in opposition to Results's

motion for relief under Rule 60(b), he argued that the hospital

records supported his position that he was there because of a

back injury he suffered while doing military duty over the

preceding weekend.    Doc. 122 at 3-8.   He again, in his second

brief in opposition to Results's Rule 60(b) motion, maintained

that the medical records substantiated Hernandez's version of why

he went to the hospital that morning.     Doc. 148 at 9.   He

maintained that position for a third time in his third brief in

opposition to the Rule 60(b) motion.     Doc. 151 at 1 (where he

maintained that "the records fully support Hernandez' trial

testimony") & at 7 (where the assertion is made that "the medical

                                  10
records corroborate Hernandez' testimony that he was treated for

back pain" and that "[t)he additional complaints he made are not

'contradictions' of his trial testimony, given that the records

verify that Hernandez was treated for 'back pain' as claimed all

along.")

     The exchange of communications between Ray and Kocurek

relative to the making of the affidavit in question demonstrate

that the whole purpose of the affidavit was to put in an

affidavit form the arguments Ray already had made three times

that the medical records were not inconsistent with the positions

Hernandez had taken during and prior to his May 26, 2015 trial.

     On November 28, 2018, Ray sent a letter to Kocurek outlining

what he would like to have in an affidavit by Kocurek, and

suggesting points that might be made in that affidavit.                Doc. 180

at App .   oo6 - oo7 .   "Danny" responded in ways that indicated that

he would be helpful        (in addition to   informin~   Ray that "[t)he

robotics team won the State Championship").              Id. at App.   007-008.

Ray replied that "this is great news and congrats on the robotics

team," and added that he would "draft up the declaration

tomorrow."      Id. at App. 008.    The following day, Ray sent Kocurek

an affidavit for comments.         Id. at App. 008-009.       That was the

form of the affidavit that Kocurek signed, without change.

Compare Doc. 180 at App. 017-019 with the affidavit of Kocurek

                                      11
that accompanied Hernandez's motion for reconsideration, doc. 173

at App. 001-003.     When Ray sent the affidavit to Kocurek, he

noted that he had "made a few minor revisions and added a couple

of statements" that were highlighted in yellow, and that Ray

hoped Kocurek would find appropriate.     Doc. 180 at App. 008-009.

The yellow highlighting on the version sent by Ray to Kocurek

shows that Ray's additions significantly added to what apparently

Kocurek and Ray previously had discussed as the language to be

used in the affidavit.     Id. at App. 018-019.

     In fact, Ray's additions provided the basis for most of the

arguments made by Hernandez and Ray as to why the Kocurek

affidavit is important.    Ray added at the end of paragraph 3 the

words "which could account for the labeling of headache as the

'Chief complaint'"; he added at the end of paragraph 5 "[i]t is

logical to conclude that severe lower back pain could have

contributed to the headache notated in the records"; and he added

at the end of paragraph 6 "(ie after waking in the morning)"; he

added the entirety of paragraphs 11 and 12 of the affidavit.

Doc. 180 at App. 018-019 (the highlighted language).     In other

words, Ray caused the affidavit to be basically the same as the

arguments he presented to the court in opposition to Results's

Rule 60(b) motion.    That position taken by Hernandez and Ray, now

through the affidavit of Kocurek, makes no more sense now than it

                                  12
did when it was made in opposition to the Rule 60(b) motion.     The

court dealt at length with Hernandez's position in the

September 1, 2017 Memorandum Opinion and Order granting Results's

Rule 60(b) motion.   Doc. 154 at 20-25.    Those pages of the

Memorandum Opinion and Order are adopted here by reference.

     Suffice to say, not one word was mentioned in the hospital

records concerning any claim by Hernandez that he had suffered

any kind of back injury while doing military service over the

preceding weekend, and the only pertinent histories recorded by

Kocurek relevant to Hernandez's reason for being in the emergency

room were the past surgical history of "head at age 4 for injury"

and the entry "Yes, dx with migraines" alongside "Similar

Symptoms Previously."    Id. at 21.   The significant entries in the

emergency room records were made by Kocurek.     He is the one who

put in the records the entries that are quoted at page 6 of this

Memorandum Opinion and Order.

     Interestingly, Kocurek never says anything in his affidavit

to indicate that he made any incorrect entry in the hospital

records, or that the hospital records did not truthfully reflect

things that occurred upon Hernandez's admission to and treatment

at the emergency room.   At best, the Kocurek affidavit presents a

series of speculations suggested by Ray.    The affidavit is

facially incredible and totally non-probative.     It adds nothing

                                 13
to the arguments presented by Ray for Hernandez in opposition to

the Rule 60(b) motion, which were rejected then and are again

being rejected by a denial of the motion for reconsideration.

     2.   A Judgment Adjudicating All the Claims Has Been Entered

     On May 26, 2015, following a non-jury trial conducted on

that date, this court entered a final judgment ruling that

Hernandez have and recover nothing from Results in this action,

and that all relief sought by Hernandez against Results in this

action is denied.   Doc. 66.   On January 30, 2017, the Fifth

Circuit reversed that judgment, rendered judgment in favor of

Hernandez against Results on liability, and remanded the case to

this court to determine Hernandez's damages and for further

proceedings consistent with the Fifth Circuit's opinion.

Hernandez v. Results Staffing, Inc., 677 F. App'x 902 (5th Cir.

2017).

     Results filed a motion under Rule 60(b) of the Federal Rules

of Civil Procedure in April 2017, asking this court to relieve it

of the burden of the Fifth Circuit's opinion and judgment of

January 30, 2017.   Docs. 111-113.    The court developed a

significant record, including the transcript of a hearing on the

motion, related to Results' Rule 60(b) motion, as evidenced by

the contents of this court's September 1, 2017 Memorandum Opinion




                                 14
and Order. Doc. 154; Hernandez v. Results Staffing, Inc., No.

4:14-CV-182-A, 2017 WL 3842858   (N.D. Tex. Sept. 1, 2017).

     Based on that record, the record of things that occurred in

this court at earlier dates, and a part of the record of the

Fifth Circuit on the appeal from this court's judgment, this

court reached the conclusions, and ruled, that fraud,

misrepresentation, and misconduct on the part of Hernandez and

Ray denied Results a full and fair opportunity to present its

defense at the non-jury trial, and that those same matters,

combined with fraud, misrepresentation, and misconduct in

Hernandez's presentations to the Fifth Circuit in support of his

appeal, prevented the Fifth Circuit from making a decision based

on the true facts pertinent to issues raised in the appeal.

Those conclusions, and related findings of this court, led to

this court's ruling on September 1, 2017, that Results was

relieved of the Fifth Circuit's adverse rulings against it.        Id.

     Hernandez appealed from this court's Rule 60(b)    rulings.     On

October 24, 2018, the Fifth Circuit issued its opinion and

judgment affirming all of this court's September 1, 2017 rulings.

Hernandez v. Results Staffing, Inc., 907 F.3d 354   (5th Cir.

2018).

     As this court explained in an order issued December 12,

2018, the October 24, 2018 rulings of the Fifth Circuit left the

                                 15
May 2015 judgment of this court as the final judgment in this

action.    Doc. 170 at 1-2.             Hernandez responded to that order by,

in effect, expressing agreement that the May 2015 judgment is,

indeed, now the judgment in this action.'                        Doc. 171 at 2.        Thus,

plaintiff's Rule 54(b) motion is inappropriate because it asks

for a revision of this court's September 1, 2017 ruling after

there has been entry of a judgment adjudicating all of the claims

and all the parties' rights and liabilities that were put in

issue in this litigation.

     There remains for resolution Results's motion for sanctions,

but the pendency of that motion does not cause the final judgment

this court issued on May 26, 2015 to be less final.                               The motion

for sanctions enjoys somewhat the same status as a post-judgment

request for attorney's fees would have.                       Such a post-judgment

request does not prevent a judgment of the claims on the merit

from being a final· one.             See Budinich v. Becton Dickinson & Co.,

486 U.S. 196, 200-202            (1988); see also In re Private Counsel




     'Hernandez equivocated by saying:
            Mr. Hernandez now realizes that he misinterpreted the procedural
            posture of the case and the comt does appear to be correct that with the
            vacatur of the appellate court's decision that this court's original
            judgment is now or will upon finalization of all claims brought pursuant
            to Results' motion be reinstated.
     Doc. 171. at 2.


                                               16
Agreement, No. 5:98CV270, 1999 WL 1022131 at *6 & 7 (E.D. Tex.

Nov. 5, 1999).

     3.   The Law of the Case Doctrine

     This court ruled on September 1, 2017, that Results was

relieved of the Fifth Circuit's adverse rulings against it in the

Fifth Circuit's January 30, 2017 opinion and judgment because the

fraud, misrepresentations, and misconduct of Hernandez and Ray

denied Results a full and fair opportunity to present its defense

at the May 26, 2015 trial and caused the Fifth Circuit to make

its ruling reversing that judgment and remanding the action to

this court on the basis of a false record and false arguments.

By the opinion and judgment of the Fifth Circuit affirming this

court's September 1, 2017 rulings, the Fifth Circuit, for all

practical purposes, made exactly the same rulings.   At the heart

of those rulings was the determination that the representations

made by Hernandez and Ray, both verbally and in writing,

concerning Hernandez's reasons for going to the hospital

emergency room the morning of July 15, 2013, were so false and

fraudulent that Results was denied a full and fair opportunity to

present its defenses at the May 26, 2015 trial, and caused the

Fifth Circuit to base its decision to reverse and remand this

court's May 26, 2015 final judgment in favor of Results on a

false record.

                               17
     By asking this court to reconsider those rulings, Hernandez

is, in effect, asking this court to disregard the well-settled

"law of the case• doctrine.

     The doctrine is "based upon sound policy that when an issue

is once litigated and decided, that should be the end of the

matter.•   United States v. U.S. Smelting Refining & Mining Co.,

339 U.S. 186, 198 (1950); see also Fontainebleau Hotel Corp. v.

Crossman, 286 F.2d 926, 928 (5th Cir. 1961).    The doctrine

applies not only to things decided explicitly, but also to

matters settled "by necessary implication.•    Office of Thrift

Supervision v. Felt, 255 F. 3d 220, 225 (5th Cir. 2001); Cooper

Tire & Rubber Co. v. Farese, 248 F. App'x 555, 558 (5th Cir.

2017).

     There are three exceptions to the doctrine, "(i) the

evidence on the subject at trial was substantially different,

(ii) controlling authority has since made a contrary decision of

the law applicable to such issues, or (iii) the decision was

clearly erroneous and would work a manifest injustice.•     Gene &

Gene L.L.C. v. BioPay, L.L.C., 624 F.3d 698, 702   (5th Cir. 2010);

see also Fuhrman v. Dretke, 442 F.3d 893, 896-97   (5th Cir. 2006);

N. Miss. Commc'ns, Inc. v. Jones, 951 F.2d 652, 656 (5th Cir.

1992); Lyons v. Fisher, 888 F.2d 1071, 1074-75 (5th Cir. 1989).

None of those exceptions applies here.

                                18
        The affidavit of Kocurek presents nothing new.                              He has no

independent recall of any of the facts pertaining to Hernandez's

visit to the emergency room.                    Doc. 173, App. at 2, , 2.                  His

affidavit discloses on its face that it is based on nothing but

pure speculation.             It is just a restatement of arguments

previously made by Ray for Hernandez, but this time in the form

of a doctor's affidavit prepared by Ray that but repeats what Ray

had argued before and had suggested to Kocurek should be in such

an affidavit.•           Doc. 188 at App. 001-006.

                                             * * * * *
                                    Conclusion and Order

        For each of the reasons given above, the court has concluded

that Hernandez's motion for reconsideration should be denied.

        Therefore,

        The court ORDERS that such motion be, and is hereby, denied.

        SIGNED March 20, 2019.




                                                                      District


        ''Apropos is the language in Texas In truments v. H undai Elccs. Ltd., that:
                Litigants are expected to pre nt their strongest case when the matter is
                first considered. A motion to reconsider based on recycled arguments
                only serves to waste the resources of the comt,
50 F. Supp. 2d 619 (E.D. Tex 1999) (internal quotation marks, brackets, & citation omitted). See also
Wolf Designs, Inc. v. Donald McEvoy Ltd., Inc., Nos. 3:03-CV-2837-G & 3:04-CV-0348-G, 2005 WL
827076 at *3 (N.D. Tex. Apr. 6, 2005)("A motion for reconsideration should not be used, .. to proffer
evidence that could have been presented earlier. ")(internal quotation marks & citation omitted),

                                                  19
